Case 2:19-cv-00195 Document 1 Filed 03/19/19 Page 1 of 8 PageID #: 1




                                                           2:19-cv-00195
Case 2:19-cv-00195 Document 1 Filed 03/19/19 Page 2 of 8 PageID #: 2
Case 2:19-cv-00195 Document 1 Filed 03/19/19 Page 3 of 8 PageID #: 3
Case 2:19-cv-00195 Document 1 Filed 03/19/19 Page 4 of 8 PageID #: 4
Case 2:19-cv-00195 Document 1 Filed 03/19/19 Page 5 of 8 PageID #: 5
Case 2:19-cv-00195 Document 1 Filed 03/19/19 Page 6 of 8 PageID #: 6
Case 2:19-cv-00195 Document 1 Filed 03/19/19 Page 7 of 8 PageID #: 7
Case 2:19-cv-00195 Document 1 Filed 03/19/19 Page 8 of 8 PageID #: 8
